THAYER, j.,
dissenting: I disagree with the majority’s holding that a summary contempt proceeding is a prosecution within the meaning of the double jeopardy clause of the State Constitution. The interlocutory question before the court is whether a finding of summary contempt bars “a subsequent prosecution for assault on the basis of the same conduct.” As I do not believe that double jeopardy applies to a summary contempt finding, I would answer in the negative.
. Both the State and Federal Constitutions prohibit multiple prosecutions and multiple punishments for the same offense. State v. Fitzgerald, 137 N.H. 23, 25, 622 A.2d 1245, 1246 (1993). “These protections are triggered by criminal proceedings,” or punitive civil proceedings. Id, at 25-26, 622 A.2d at 1246. A summary finding of criminal contempt, constitutes neither a criminal proceeding nor a punitive civil proceeding; therefore, it does not trigger double jeopardy protections. See United States v. Rollerson, 449 F.2d 1000, 1004-05 (D.C. Cir. 1971); United States v. Mirra, 220 F. Supp. 361, 366 (S.D.N.Y. 1963); see also United States v. Dixon, 113 S. Ct. 2849, 2865 (1993) (Rehnquist, J., concurring in part and dissenting in part)' (“as a general matter, double jeopardy does not bar a subsequent prosecution based on conduct for which a defendant has been held in criminal contempt”).
The trial court found that the defendant was in direct contempt of court.
A direct criminal contempt may be punished summarily if the Justice certifies that he saw or heard the conduct constituting the contempt and that it was committed in the *43actual presence of the Court. Oral notice of the conduct observed must be given by the Justice and the contemnor given an opportunity to speak in his defense.
SUPER. CT. R. 95(a). “Summary procedure dispenses with the issuance of process, service of complaint and answer, holding of hearings, taking of evidence, listening to arguments, filing of legal memoranda, submission of findings and all that goes with a conventional court trial.” Town of Nottingham v. Cedar Waters, Inc., 118 N.H. 282, 285, 385 A.2d 851, 854 (1978). Additionally, constitutional protections afforded to a criminal defendant, including “formal charges [and the] right to counsel” are dispensed with in summary contempt proceedings. Id. at 286, 385 A.2d at 855.
Summary contempt proceedings are not criminal prosecutions within the meaning of the double jeopardy clauses of the State and Federal Constitutions. Non-summary “criminal contempt is . . . treated the same as a crime,” and therefore requires constitutional protections. Id. at 286, 385 A.2d at 854. Summary contempt proceedings, however, do not require such safeguards. Id. at 286, 385 A.2d at 855.
The majority errs by basing its punishment evaluation on the defendant’s perspective. The United States Supreme Court has previously stated:
This is not to say that whether a sanction constitutes punishment must be determined from the defendant’s perspective. On the contrary, our cases have acknowledged that for the defendant even remedial sanctions carry the sting of punishment. Rather, we hold merely that in determining whether a particular civil sanction constitutes criminal punishment, it is the purposes actually served by the sanction in question, not the underlying nature of the proceeding giving rise to the sanction, that must be evaluated.
United States v. Halper, 490 U.S. 435, 447 n.7 (1989) (citation omitted). “Although characterized as a crime, criminal contempt should properly be viewed as a non-statutory offense.” State v. Martina, 135 N.H. 111, 116, 600 A.2d 132, 135 (1991). Contempt proceedings “protect the authority and vindicate the dignity of the court.” Town of Nottingham, 118 N.H. at 285, 385 A.2d at 854. The purpose of summary contempt is to allow the trial court “to prevent acts or conduct which would obstruct or interfere with the orderly administration of justice.” Martina, 135 N.H. at 116, 600 A.2d at 135 (quotation and ellipses omitted). This purpose distinguishes sum*44mary contempt findings from standard statutory crimes and from non-summary contempt proceedings, and as a result, double jeopardy is inapplicable to such findings. Because I do not believe that double jeopardy applies to a summary contempt, I respectfully dissent.
BROCK, C.J., joins in the dissent.